DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed April 18, 2022 have been fully considered but they are not persuasive. 
The applicant has argued, see page 9, line 26 through page 11, line 6, that Martinson teaches the rotating seal ring 76 has a relative rotation with respect to the intermediate support ring 75 and therefore Martinson teaches away from the limitation stating the seal face ring is fixed via a drive pin such that there is no relative rotation between the pump shaft, the support member, and the seal face ring. The applicant cited Figures 6 and 7 and column 8, lines 14-63 of Martinson for support.
	The examiner respectfully disagrees. First, the thermal expansion of the seal sleeve 51 and radial flange 71 which causes the bending moment and movement of the support ring 75 only occurs during a condition where the injection system for cooling fluid 23 to the seal has failed (see column 8, lines 3-13). During normal operation, the distortion which causes the bending moment does not exist since the temperature differential is not present. The applicant’s argument is comparing a failure condition of the prior art to the invention of claim 1 which is in normal operating conditions. 
Second, during a normal operating condition, the seal face ring of Martinson is fixed via a drive pin (78) which prevents relative rotation of the support member (51, 71, 75) and seal face ring (76) (column 6, lines 1-4). The support member (51) is keyed to the pump shaft (11) (column 5, lines 60-62). Therefore, the drive pin prevents relative rotation of the pump shaft, seal support member, and seal face ring. Martinson explicitly teaches the drive pin prevents relative rotation of the components, which cannot be ignored. 
	Therefore, the examiner maintains that Martinson teaches the recited limitation. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-12, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,272,084 to Martinson in view of US 9,920,839 to LaPresti.
In Reference to Claim 1
Martinson teaches:
	A runner assembly for mounting to, and rotating with, a pump shaft (11) of a pump, the runner assembly comprising:
	a support member (51, 71, 75) structured to be fixed to the pump shaft;
	a seal face ring (76) positioned on, and mounted to the support member, wherein the seal face ring is fixed relative to the support member via a drive pin (78) such that there is no relative rotation between the pump shaft, the support member, and the seal face ring; and
	an outer O-ring (68) positioned in a top portion (top surface of support ring 75) of the support member, the outer O-ring forming a static sealed joint between the top portion of the support member and a bottom (bottom surface of rotating seal ring 76) of the seal face ring;
	wherein the seal face ring is configured to be in contact with an upper annular ring sealing face member (96) of an upper annular seal assembly (95, 96) during operation of the pump (see column 5, line 42 through column 6, line 34 and Figure 5).
Martinson fails to teach:
	The support member has an upward and radially outward facing notch and the seal face ring is mounted to the support member by a support shroud coupled to the support member.
LaPresti teaches:
	A runner assembly (226) comprising a seal face ring (210) positioned on, and mounted to a support member (222) by a support shroud (236) coupled to the support member, and an O-ring (220) positioned in an upward and radially outward facing notch (not numbered, see annotated Figure 5 below) defined in a top portion of the support member (see column 8, lines 48-60, column 9, lines 39-43 and Figure 5).

    PNG
    media_image1.png
    580
    761
    media_image1.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the runner assembly of Martinson by adding a notch to the support member to support the O-ring and adding a shoulder to the seal face ring to cooperate with a support shroud as taught by LaPresti as both references are directed to seal runners for pump shafts, and for the purpose of further securing the seal face ring to the support member and adding the notch would yield predictable results. In this case, the predictable result would be an O-ring positioned within the notch in the support member and additionally secured by the support shroud on the outer side of the O-ring. The O-ring would still form the static seal joint.
In Reference to Claim 2#
Martinson as modified by LaPresti teaches:
	The runner assembly of claim 1, comprising the seal face ring. 
Martinson fails to teach the seal face ring is formed from a ceramic material. 
LaPresti teaches a seal face ring formed from a ceramic material (column 8, lines 51-53).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the runner assembly of Martinson as modified by LaPresti by forming the seal face ring from a ceramic material as taught by LaPresti for the purpose of having a seal face ring with the desired properties (material strength, weight, wear resistance, etc.).
In Reference to Claim 3#
Martinson as modified by LaPresti teaches:
	The runner assembly of claim 1, wherein the seal face ring comprises a shoulder (not numbered, see annotated Figure 5 of LaPresti below) formed in a radially outward portion thereof, wherein the support shroud comprises an overhang (not numbered, see annotated Figure 5 of LaPresti below) formed in a radially inward portion thereof, and wherein the shoulder and the overhang radially overlap.
	The modification explained in the rejection of claim 1 in view of LaPresti added a shoulder to the seal face ring in order to cooperate with the support shroud. The support shroud has an overhang which overlaps with the shoulder. 

    PNG
    media_image2.png
    535
    777
    media_image2.png
    Greyscale

In Reference to Claim 5#
Martinson as modified by LaPresti teaches:
	The runner assembly of claim 1, comprising the support member and pump shaft.
Martinson teaches a key (57) which fixes the support member to the pump shaft, but Martinson fails to teach a number of anti-rotation pins for fixing the support member to the pump shaft. 
LaPresti further teaches a number of drive pins (218) for fixing the support member to the pump shaft (see column 9, lines 56-60). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the runner assembly of Martinson as modified by LaPresti by replacing the key with a number of anti-rotation pins as taught by LaPresti which is a simple substitution of one known component for another which would yield predictable results. In this case, the predictable result would be anti-rotation pins which extend from the shaft to the support member to synchronize their rotation. 
In Reference to Claims 6 and 10
Martinson teaches:
	A pump comprising:
	a pump housing (83) which terminates at one end in a seal housing (82);
	a pump shaft (11) extending centrally within the pump housing and being sealingly and rotatably mounted within the seal housing; and
a sealing arrangement for use with the pump having the pump housing which terminates at one end in the seal housing and the pump shaft, the sealing arrangement is provided about the pump shaft and within the pump housing, the seal arrangement comprising:
	a lower annular runner assembly structured to be mounted to the pump shaft for rotation therewith, the lower annular runner assembly comprising:
	a support member (51, 71, 75) structured to be fixed to the pump shaft;
	a seal face ring (76) positioned on, and mounted to the support member, wherein the seal face ring is fixed relative to the support member via a drive pin (78) such that there is no relative rotation between the pump shaft, the support member, and the seal face ring; and
	an outer O-ring (68) positioned in a top portion (top surface of support ring 75) of the support member, the outer O-ring forming a static sealed joint between the top portion of the support member and a bottom (bottom surface of rotating seal ring 76) of the seal face ring;
	an upper annular seal assembly structured to be stationarily mounted within the seal housing, the upper annular seal assembly comprising:
	an upper annular ring sealing face member (96) positioned for sealing with the seal face ring, the upper annular ring sealing face member mounted in an upper annular support member (95) structured to be coupled to the seal housing; and
	a biasing member (109) positioned to bias the upper annular seal assembly toward the lower annular runner assembly, and thus the upper annular ring sealing face member into contact with the seal face ring (see column 5, line 42 through column 6, line 34, column 7, lines 27-35 and Figure 5). 
	Martinson teaches the upper annular seal assembly translates axially along the pump shaft toward and away from the lower annular runner assembly by compression and extension of a compression spring (109) (column 7, lines 27-35).
Martinson fails to teach:
	The seal face ring is mounted to the support member by a support shroud coupled to the support member, the support member has an upward and radially outward facing notch, and the upper annular support member is coupled to the seal housing via a number of anti-rotation pins so as to prevent rotational movement of the upper annular seal assembly relative to the seal housing but allow translatory movement of the upper annular seal assembly along the pump shaft toward and away from the lower annular runner assembly.
LaPresti teaches:
	A lower annular runner assembly (226) comprising a seal face ring (210) positioned on, and mounted to a support member (222) by a support shroud (236) coupled to the support member, and an O-ring (220) positioned in an upward and radially outward facing notch (not numbered, see annotated Figure 5 with the rejection of claim 1 above) defined in a top portion of the support member (see column 8, lines 48-60, column 9, lines 39-43 and Figure 5). 
LaPresti teaches another embodiment (Figure 4) which comprises an upper annular support member (50) is coupled to a seal housing (32) via a number of anti-rotation pins (122) so as to prevent rotational movement of an upper annular seal assembly (50) relative to the seal housing but allow translatory movement of the upper annular seal assembly along a pump shaft (34) toward and away from a lower annular runner assembly (44) (see column 6, lines 25-42 and column 7, lines 16-21 and Figure 4).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing arrangement and pump of Martinson by adding a notch to the support member to support the O-ring, adding a shoulder to the seal face ring to cooperate with a support shroud, and adding a number of anti-rotation pins between the upper annular support member and seal housing to prevent rotational movement and allow translatory movement as taught by LaPresti as both references are directed to seal assemblies for pump shafts, and for the purpose of further securing the seal face ring to the support member, preventing rotational movement between the upper annular support member and seal housing, and adding the notch would yield predictable results. In this case, the predictable result would be an O-ring positioned within the notch in the support member and additionally secured by the support shroud on the outer side of the O-ring. The O-ring would still form the static seal joint.
In Reference to Claims 7 and 11#
Martinson as modified by LaPresti teaches:
	The sealing arrangement of claim 6 and pump of claim 10, comprising the seal face ring. 
Martinson fails to teach the seal face ring is formed from a ceramic material. 
LaPresti teaches a seal face ring formed from a ceramic material (column 8, lines 51-53).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the sealing arrangement and pump of Martinson as modified by LaPresti by forming the seal face ring from a ceramic material as taught by LaPresti for the purpose of having a seal face ring with the desired properties (material strength, weight, wear resistance, etc.).
In Reference to Claims 8 and 12#
Martinson as modified by LaPresti teaches:
	The sealing arrangement of claim 6 and pump of claim 10, wherein the seal face ring comprises a shoulder (not numbered, see annotated Figure 5 of LaPresti with the rejection of claim 3) formed in a radially outward portion thereof, wherein the support shroud comprises an overhang (not numbered, see annotated Figure 5 of LaPresti with the rejection of claim 3) formed in a radially inward portion thereof, and wherein the shoulder and the overhang radially overlap.
	The modification explained in the rejections of claims 6 and 10 in view of LaPresti added a shoulder to the seal face ring in order to cooperate with the support shroud. The support shroud has an overhang which overlaps with the shoulder.
In Reference to Claim 14#
Martinson as modified by LaPresti teaches:
	The pump of claim 10, wherein a first end (bottom of shaft in Figure 1 of Martinson) of the pump shaft is connected to an impeller (10 of Martinson) and an opposite second end (top of shaft in Figure 1 of Martinson) is connected to an electric motor (9 of Martinson), and wherein the impeller is positioned within an interior of the pump housing (see column 4, lines 4-10 and Figure 1 of Martinson). 
In Reference to Claim 15#
Martinson as modified by LaPresti teaches:
	The pump of claim 10, comprising the support member and pump shaft.
Martinson teaches a key (57) which fixes the support member to the pump shaft, but Martinson fails to teach a second number of anti-rotation pins for fixing the support member to the pump shaft. 
LaPresti further teaches a number of drive pins (218) for fixing the support member to the pump shaft (see column 9, lines 56-60). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Martinson as modified by LaPresti by replacing the key with a second number of anti-rotation pins as taught by LaPresti which is a simple substitution of one known component for another which would yield predictable results. In this case, the predictable result would be anti-rotation pins which extend from the shaft to the support member to synchronize their rotation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289. The examiner can normally be reached M, Tu: 8:00-5:30, W, Th: 8:00-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799